 1

 2

 3

 4

 5                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF WASHINGTON
 6                                        AT TACOMA

 7   JULIE HEDGLIN, individually and on behalf of            Case No.: 3:16-CV-05127-BHS
     all others similarly situated,
 8                                                           ORDER GRANTING PLAINTIFF’S
                   Plaintiff,                                MOTION FOR FINAL APPROVAL OF
 9                                                           CLASS ACTION SETTLEMENT
     vs.
10                                                           NOTE ON MOTION CALENDAR: July 8, 2019
11   SWIFT TRANSPORTATION CO. OF
     ARIZONA, LLC, a Washington Corporation,
12
                   Defendant.
13

14

15

16

17

18

19

20

21

22

23

24

25

26
           ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT - CASE NO.: 3:16-
                                                    CV-05127-BHS
 1

 2          The Court, having read and considered all of the papers of the parties and their counsel,

 3   including Plaintiff’s Motion for Final Approval and supporting pleadings filed on July 1, 2019

 4   and Plaintiff’s Motion for Approval of Class Counsel’s Fees and Costs, and Service Award for
 5   Class Representative, filed on April 12, 2019; having granted preliminary approval on January 3,
 6
     2018 (“Preliminary Approval Order”); and good cause appearing, pursuant to Rule 23(e)(1)(A) of
 7
     the Federal Rules of Civil Procedure (“FRCP”), IT IS HEREBY ORDERED AS FOLLOWS:
 8
            1.      The Court grants final approval of the Settlement based upon the terms set forth in
 9

10   the Stipulation and Settlement Agreement of Class Action Claims (“Settlement Agreement”)

11   attached hereto as Exhibit 1.

12          2.      The Court hereby makes final the conditional class certification contained in the
13
     Preliminary Approval Order, and thus makes final for purposes of the Settlement Agreement the
14
     certification, pursuant to FRCP 23(g)(1)(A), of two classes:
15
                 a. The Rest Break Class consisting of all individuals who (1) resided in Washington
16                  State, (2) were employed by Swift Transportation Co. of Arizona, LLC, in the
                    position of truck driver, and (3) who were paid, at least in part, on a “per mile”
17
                    piece-rate basis, at any time from January 14, 2013 through January 3, 2019 (the
18                  “Rest Break Class Period”); and

19               b. The Non-Driving and Overtime Class consisting of all individuals who (1) resided
                    in Washington State, (2) were employed by Swift Transportation Co. of Arizona,
20                  LLC, in the position of truck driver, and (3) who were paid, at least in part, on a
21                  “per mile” piece-rate basis, at any time from August 6, 2015 (three years prior to
                    the date the Parties participated in private mediation) through January 3, 2019 (the
22                  “Non-Driving and Overtime Class Period”).

23   The Non-Driving and Overtime Class Period shall exclude any certified claims asserted in the
24   case of Slack et al. v. Swift Transportation Co. of Arizona, LLC, Case No. 3:11-cv-05843-BHS in
25
     the United States District Court for the Western District of Washington, which were granted final
26
     approval and certified as a settlement class, including overtime claims, through the date of
27
     preliminary approval of the settlement of said Slack certified class.
28

                                                          1
      ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT - CASE NO.: 3:16-CV-05127-
                                                       BHS
 1

 2          3.        The Court hereby finds that the Notice of Proposed Class Action Settlement, as

 3   mailed to all Class Members, as previously ordered by the Court, fairly and adequately described

 4   the terms of the proposed Settlement Agreement, the manner in which Class Members could
 5   object to the settlement, and the manner in which Class Members could opt out of the Class; was
 6
     the best notice practicable under the circumstances; was valid, due and sufficient notice to all
 7
     Class Members; and complied fully with FRCP Rule 23(e)(1)(B), due process, and all other
 8
     applicable laws. The court further finds that a full and fair opportunity has been afforded to Class
 9

10   Members to participate in the proceedings convened to determine whether the proposed

11   Settlement Agreement should be given final approval. Accordingly, the Court hereby determines

12   that all Class Members who did not timely and properly request to be excluded from the
13
     settlement 1 are bound by this final Order and shall be deemed to have released any claims
14
     described in the Settlement Agreement (the “Released Claims”).
15
            4.        The Court finds that the Settlement Agreement is fair, reasonable, and adequate
16

17   as to the Class, Plaintiff and Defendant, and is the product of good faith, arm’s-length

18   negotiations between the parties, and further, that the Settlement Agreement is consistent with

19   public policy, and fully complies with all applicable provisions of law. Accordingly, the Court
20
     hereby finally and unconditionally approves the Settlement Agreement pursuant to FRCP
21
     23(e)(1), and specifically:
22
                    a.      Approves the $2,490,000 Common Fund;
23
                    b.      Approves the distribution of the Payout Fund to Participating Class
24

25   Members in the manner specified in and subject to the terms of the Settlement Agreement;

26

27   1
      The Class Members who excluded themselves from the Settlement are: Dale Bundy, Robert
     Donald Woeck, Jr., Mary McNutt, Scott C. Sommers, Terry L. Carter, Ryan D. Bates, and Marc A.
28   McVey.
                                                         2
                                         ORDER - CASE NO.: 3:16-CV-05127-BHS
 1

 2                  c.     Approves the Class Representative Service Award of $10,000 to

 3   Plaintiff/Class Representative;

 4                  d.     Approves Class Counsel’s requested fees award of $498,000 which is
 5   twenty percent (20%) of, and to be paid from, the Settlement Amount;
 6
                    e.     Approves Class Counsel’s request for reimbursement of litigation expenses
 7
     of $24,529.75 to be paid from the Settlement Amount;
 8
                    f.     Approves payment to CPT, Inc., the Settlement Administrator, of
 9

10   Administration Costs in the amount of $28,500 to be paid from the Settlement Amount; and

11                  g.     Approves and orders that in all other particulars the Settlement Agreement

12   be carried out by the Parties and the Settlement Administrator subject to the terms thereof.
13
            5.      The Court orders that, following the Effective Date as defined in the Settlement
14
     Agreement, the Parties and the Settlement Administrator shall carry out the following
15
     implementation schedule for further actions and proceedings:
16

17    Within 15 calendar days of Effective       Deadline for Defendant to transfer Common Fund
      Date                                       to the Settlement Administrator
18
      Within 30 calendar days of Funding         Deadline for Settlement Administrator to pay
19    Date                                       Attorneys’ fees and costs to Class Counsel; Class
                                                 Representative Service Award; and mail
20                                               Settlement payments to participating Settlement
21                                               Class Members
      90 days after issuance of Settlement       Uncashed check voided and funds shall be
22    checks                                     transmitted by the Settlement Administrator the
23                                               Washington State Department of Revenue
                                                 Unclaimed Property Fund in the name of the
24                                               Settlement Class Members

25
            6.      This action is hereby dismissed with prejudice; provided, however, that without
26
     affecting the finality of this Order, the Court retains exclusive and continuing jurisdiction over
27
     the case for purposes of supervising, implementing, interpreting and enforcing this Order and the
28

                                                        3
                                        ORDER - CASE NO.: 3:16-CV-05127-BHS
 1

 2   Settlement Agreement, as may become necessary, until all of the terms of the Settlement
     Agreement have been fully carried out.
 3
            7.       Upon the Settlement Effective Date, Plaintiff and all Class Members who have not
 4
     timely and properly excluded themselves from the Settlement Agreement shall be and hereby are
 5   enjoined from filing, initiating or continuing to prosecute any actions, claims, complaints, or
 6   proceedings with respect to the Released Claims.
 7

 8   Presented by:

 9        /s/ Julian Hammond

10

11
     Dated this 8th day of July, 2019.
12

13

14

15
                                                    A
                                                    BENJAMIN H. SETTLE
                                                    United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         4
                                         ORDER - CASE NO.: 3:16-CV-05127-BHS
